United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1737
Issued: January 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2008 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ merit decisions dated November 13, 2007 and May 6, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her
claimed bilateral carpal tunnel condition was causally related to her employment.
FACTUAL HISTORY
On August 9, 2007 appellant, a 34-year-old city carrier, filed a Form CA-2, claim for
benefits, alleging that she developed a bilateral carpal tunnel condition causally related to factors
of her employment.
In a July 24, 2007 report, Dr. Diane E. Counce, a specialist in neurology, indicated that the
results of electrodiagnostic testing demonstrated that appellant had moderately severe bilateral

carpal tunnel syndrome. A July 30, 2007 form report, not signed by a physician, also advised that
appellant had bilateral carpal tunnel syndrome.
On September 10, 2007 the Office advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her condition and an opinion as to whether her claimed
condition was causally related to factors of her federal employment. The Office requested that
appellant submit the additional evidence within 30 days.
In a report dated August 7, 2007, Dr. David Ostrowski, Board-certified in orthopedic
surgery, noted that appellant had complaints of bilateral hand pain, numbness, tingling, with
radiation up the arms. He noted that appellant had experienced symptoms intermittently which had
gotten progressively worse, with more pain on the right side. Dr. Ostrowski stated that appellant
had severe pain at night with numbness and tingling during the day, which occurred with nearly all
types of activity. He stated findings on examination and diagnosed bilateral carpal tunnel
syndrome. Dr. Ostrowski recommended that appellant undergo surgery for bilateral carpal tunnel
endoscopic releases.
Dr. Ostrowski performed right and left carpal tunnel endoscopic releases on
September 11, 2007.
In a September 28, 2007 statement, appellant stated:
“My job duties as a city carrier begin at 7:30 a.m. I go to the route case and begin
to case the flats first. I hold 18 pieces of flats in my left arm and case with my right
hand. I case four to six feet of flats on a day’s average. I begin to case ½ to 1 inch
letters. I am required to hold four to five letters in my hand while I am casing
letters. I case mail for about an hour and a half. I then get my buggy and take it up
to my case and then I begin to pull the route down and place it in two foot trays. I
pick up the tray and put in the buggy to push out to the mail vehicle. I usually pull
down two to four trays of mail, depending on how much mail I have on any given
day. Some days there are marriage mail and box holders, which increases more
repeated motion of the hand/wrist and arm movement. I push my buggy to get
letters on my way [to] load the vehicle. After I load my cased mail and letters, I
route my spars and route parcels. While I am on the route I am constantly moving
my hands to pull cased and letter mail to place in mailboxes along with parcels and
accountable mail for about six and ½ hours a day. I usually work about 36 to 40
hours a week. I have been a city carrier for eight years and seven months. I also do
some letter distribution and boxing mail two to three hours a week if I am needed.
During these hours I have moved my hand/wrist, fingers and arms in the same
motions on a daily basis.”
In a Form CA-17 dated October 4, 2007, Dr. Ostrowski released appellant to return to work
with restrictions as of October 8, 2007.

2

By decision dated November 13, 2007, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence to establish that she sustained a bilateral carpal tunnel
condition in the performance of duty.
By letter dated November 26, 2007, appellant’s attorney requested an oral hearing, which
was held on March 10, 2008. Appellant did not submit any additional medical evidence.
By decision dated May 6, 2008, an Office hearing representative affirmed the
November 13, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
her own belief that her condition was caused, precipitated or aggravated by her employment
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence which
relates her claimed a bilateral carpal tunnel condition to factors of her federal employment. For
this reason, she has not discharged her burden of proof to establish her claim that her condition
was sustained in the performance of duty.
Appellant submitted reports from Drs. Counce and Ostrowski. However, the reports of
these physicians did not provide a probative, rationalized medical opinion that the claimed
condition was causally related to employment factors. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.7
Dr. Counce diagnosed moderately severe bilateral carpal tunnel syndrome in her July 24, 2007
report, as did Dr. Ostrowski, who related that appellant had experienced worsening intermittent
symptoms of hand and wrist pain, numbness and tingling. In order to ameliorate this condition, he
performed carpal tunnel endoscopic release procedures on appellant’s left and right wrists.
However, neither Dr. Counce nor Dr. Ostrowski provided a probative, rationalized medical opinion
regarding whether appellant’s bilateral carpal tunnel condition was causally related to employment
factors.
The reports from Drs. Counce and Ostrowski did not describe appellant’s job duties or
explain the medical process through which such duties would have been competent to cause the
claimed condition. These reports, therefore, are of limited probative value as they do not contain
sufficient medical rationale explaining how or why appellant’s claimed bilateral carpal tunnel
condition was caused by or related to factors of her federal employment. Appellant therefore
failed to provide a rationalized, probative medical opinion relating her current condition to any
factors of her employment. Accordingly, she failed to submit medical evidence sufficient to
establish that she claimed bilateral carpal tunnel condition was causally related to her
employment.

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

7

See Anna C. Leanza, 48 ECAB 115 (1996).

4

The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Appellant submitted her own statements expressing her
belief that her medical condition was caused by her employment, but she did not submit the
necessary rationalized medical evidence establishing causal relationship. Consequently, she has
not met her burden of proof in establishing that she sustained a bilateral carpal tunnel condition in
the performance of duty.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed bilateral carpal tunnel condition was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 and November 13, 2007 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: January 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

